Citation Nr: 1454589	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  12-10 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for post-traumatic stress disorder (PTSD) for the period from December 26, 1996 to June 21, 2004.  

2.  Entitlement to an initial rating higher than 50 percent for PTSD for the period from June 22, 2004 to August 22, 2004.  

3.  Entitlement to an initial rating higher than 70 percent for PTSD for the period from October 1, 2004 to May 2, 2005.  

4.  Entitlement to an initial rating higher than 50 percent for PTSD for the period since May 3, 2005.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to January 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan

In November 2009, the Board granted service connection for PTSD.  In December 2009, the RO implemented the grant.  The RO assigned a 30 percent rating for the period from December 26, 1996 to June 21, 2004; a 50 percent rating for the period from June 22, 2004 to August 22, 2004; a temporary total rating (38 C.F.R. § 4.29 (2014)) based on hospitalization for the period from August 23, 2004 to September 30, 2004; a 70 percent rating from October 1, 2004 to May 2, 2005; and a 50 percent rating since May 3, 2005.

In the December 2009 decision, the RO also proposed to find the Veteran incompetent to handle VA funds.  In March 2010, the RO determined that the Veteran was incompetent to handle VA funds.  Although this determination was initially appealed, in March 2014, the Veteran's representative stated that the Veteran does not appeal this finding of incompetence to the Board.  Therefore, this issue is not on appeal to the Board.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA psychiatric examination in February 2009, which was before the grant of service connection.  The diagnosis was PTSD.  A Global Assessment Score (GAF) of 49 was assigned.  The examiner reported that the Veteran was unable to hold a job at all because of the anxiety and depression caused by his continuing PTSD symptoms.  

The Veteran has received treatment for his service-connected PTSD since the February 2009 VA psychiatric examination.  For example, a September 2010 statement from a private social worker reported that it was his belief that the Veteran's PTSD and depression made him unsuitable for employment.  The social worker stated that the Veteran continued to meet with a VA psychiatrist on a quarterly basis.  

A May 2012 report from a private physician, Z. F. Ahmed, related a diagnosis of PTSD.  A GAF score of 52 was assigned.  Dr. Ahmed indicated that the Veteran's PTSD was severe and that he had difficulty in social functioning.  

The Veteran has not been afforded a VA psychiatric examination, as to his service-connected PTSD, in almost six years.  Additionally, the record raises a question as to the current severity of the Veteran's service-connected PTSD.  As such, the Board finds that the matter should be remanded to afford him an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his psychiatric disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Prior to the examination, any outstanding records of pertinent treatment must be obtained and added to the record.  

Additionally, the Board notes that the September 2010 statement from the private social worker indicated that the Veteran had continued to meet with his VA psychiatrist on a quarterly basis.  The Board observes that most recent VA treatment reports of record are dated in July 2008 from the Battle Creek, Michigan VA Medical Center (VAMC).  As there are possible further treatment records, including VA treatment records, that may be pertinent to the Veteran's claim, they should be obtained on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Further, the Board notes that a July 2008 statement from same private social worker who provided the October 2010 statement noted above, indicated that the Veteran was receiving disability benefits from the Social Security Administration (SSA).  The Board observes that VA is obliged to attempt to obtain and consider any SSA records.  38 U.S.C.A. § 5103A(c)(3) (West 2014); 38 C.F.R. § 3.159(c)(2) (2014); see also Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, for this reason as well, the Board must remand this appeal.  

The Board also notes that the Veteran was last issued a statement of the case that addressed the issues of higher ratings for PTSD in February 2012.  The Board observes that, subsequent to the issuance of the February 2012 statement of the case, additional medical evidence was submitted, to specifically include the September 2010 statement from the private social worker and the May 2012 report from Dr. Ahmed (noted above).  The Veteran has not specifically submitted a waiver with regard to initial RO consideration of the additional medical evidence.  Thus, the case must also be remanded for initial RO consideration of the evidence and for a supplemental statement of the case.  38 C.F.R. 20.1304(c) (2014); See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  

Additionally, the Board notes that a request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when a TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits of the underlying disability.  Id at 454.  The Board finds that the record raises the issue of a TDIU in this matter.  

In light of Rice and the remand of the claims for higher ratings for PTSD, the TDIU rating issue must be remanded because the claims are inextricably intertwined and must be considered together.  Thus, a decision by the Board on the Veteran's TDIU rating claim would, at this point, be premature.  Additionally, the Veteran should be provided notice as to a TDIU claim on remand.

Accordingly, the case is REMANDED for the following actions:  

1.  Send the Veteran a new notice letter with respect to the issue of entitlement to a TDIU rating.  The notice must include an explanation as to the information or evidence needed to establish a disability rating and effective date of any increase for the claim on appeal.  

2.  Obtain copies of the Veteran's VA medical records, which are not already in the claims folder, concerning his claimed treatment for PTSD since July 2008, from the Battle Creek VAMC.  

3.  Request, directly from the SSA, complete copies of any medical records related to a claim asserted by the Veteran for disability benefits from that agency and any disability determination made by SSA.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.  

4.  Ask the Veteran to identify all other medical providers who have treated him for PTSD since July 2008.  Obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.  

5.  Thereafter, schedule the Veteran for a VA examination by an appropriate professional to determine the extent and severity of his PTSD.  The entire claims file, include any electronic records, must be reviewed by the examiner.  All signs and symptoms of the service-connected PTSD must be reported in detail.  

The examiner must also opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected PTSD renders him unable to secure or follow a substantially gainful occupation.  In doing so, the examiner must take into consideration the Veteran's level of education, training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  

The examination report must include a complete rationale for all opinions expressed. 

6.  Finally, readjudicate the issues on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case, which takes into account all evidence submitted since the last statement of the case, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

